UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6277



TROY R. SUTTON,

                                               Plaintiff - Appellant,

          versus


UNITED STATES POSTAL     SERVICE;   RICHARD    W.
FLEENOR, Postmaster,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-125-2)


Submitted:   August 28, 1997          Decided:      September 16, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy R. Sutton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his Bivens* action under 28 U.S.C.A.
§ 1915A (West Supp. 1997). We have reviewed the record and the

district court's opinion and find that this appeal is frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district

court. Sutton v. United States Postal Serv., No. CA-97-125-2 (E.D.

Va. Feb. 18, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




       *
         Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                2